
	

115 HR 5025 RH: To amend the Western and Central Pacific Fisheries Convention Implementation Act to limit the imposition of penalties against a person fishing on a United States flag fishing vessel in certain areas of the Pacific Ocean based on a report by an observer on such a vessel.
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 854
		115th CONGRESS2d Session
		H. R. 5025
		[Report No. 115–1104]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2018
			Mrs. Radewagen introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 21, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Western and Central Pacific Fisheries Convention Implementation Act to limit the
			 imposition of penalties against a person fishing on a United States flag
			 fishing vessel in certain areas of the Pacific Ocean based on a report by
			 an observer on such a vessel.
	
	
 1.Limitation on enforcement based on observer reportsSection 507 of the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6906) is amended by adding at the end the following:
			
 (c)Limitation on enforcement based on observer reportsNo person fishing on a United States flag fishing vessel in the Convention Area shall be subject to any penalty under this Act or any other law or regulation applicable to such vessels based on a report by an observer on such a vessel, unless—
 (1)the observer report is provided to the captain and the owner of the vessel within 60 days after the end of the fishing trip; and
 (2)any enforcement action based on such report is brought within one year after the end of the fishing trip..
		
	
		December 21, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
